 



EXHIBIT 10.6
AMENDMENT No. 1
To
EMPLOYMENT AGREEMENT
Paragraph 3 of the Employment Agreement made as of October 1, 2006, by and
between BICUS Services Corporation, a Pennsylvania corporation, Mercer Insurance
Group, Inc., a Pennsylvania corporation, Mercer Insurance Company, a
Pennsylvania corporation, and Paul R. Corkery, is hereby amended and extended in
its entirety to read as follows:
3. Term of Agreement. The Executive’s employment under this Agreement shall
commence on the date of this Agreement and, except as otherwise provided herein,
shall continue until March 31, 2010; provided, however, that commencing on
March 31, 2008 and each March 31 thereafter, the term of this Agreement shall
automatically be extended for one additional year beyond the term otherwise
established unless, prior to such March 31st date, the Company shall not have
given a Notice of Extension in the form attached hereto as Exhibit A.
As of January 1, 2007, the annual Base Compensation for Paul R. Corkery pursuant
to Paragraph 5 of the aforementioned agreement is $203,846.
In witness whereof, the parties have executed this Notice of Extension as of the
date noted below.

         
 
 
 
Paul R. Corkery
   

                      BICUS Service Corporation       Mercer Insurance Group,
Inc.    
 
                   
By:
          By:        
 
 
 
         
 
   
 
                   
Attest:
          Attest:        
 
 
 
         
 
   
 
                    Mercer Insurance Company                
 
                   
By:
                   
 
 
 
               
 
                   
Attest:
                   
 
 
 
               

Date: March 15, 2007

 